ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ROBERT D. CARROLL of OXFORD, who was admitted to the Bar of this State in 1960, be publicly reprimanded, the Board’s recommendation being based on its findings that respondent: 1) failed to keep a copy of a compensation agreement for the required seven years, in violation of DR 9-102(C); 2) improperly executed a jurat, in violation of DR 1-102(A)(4); 3) waived a fee in exchange for a referral, in violation of DR 2-103(C), and 4) willfully violated a restraining order, in violation of DR 1-102(A)(3) and (5), and good cause appearing;
*438It is OEDEEED that the findings of the Disciplinary Eeview Board are hereby adopted and EOBEET D. CAEEOLL is publicly reprimanded; and it is further
OEDEEED that the Decision and Eecommendation of the Disciplinary Eeview Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said EOBEET D. CAEEOLL as an attorney at law of the State of New Jersey; and it is further
OEDEEED that EOBEET D. CAEEOLL reimburse the Ethics Financial Committee for appropriate administrative costs.